U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-QSB AMENDMENT NUMBER 1 TQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-22711 BLUEGATE CORPORATION (Exact name of registrant as specified in its charter) Nevada 76-0640970 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 701 North Post Oak, Road, Suite 600, Houston, Texas77024 (Address of Principal Executive Office) (713) 686-1100 (Issuer’s Telephone Number, Including Area Code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filings requirements for the past 90 days. Yes TNo £ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No T APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each the issuer's classes of common equity, as of the latest practicable date: 14,288,669 common shares outstanding as of July 31, 2007. Transitional Small Business Disclosure Format (Check One): Yes £No T EXPLANATORY NOTE The registrant is filing this Amendment No. 1 on Form 10-QSB/A to its second quarter report on Form 10-QSB for the period ended June 30, 2007, originally filed August 1, 2007 for the new Exhibits 31.1 and 31.2. BLUEGATE CORPORATION TABLE OF CONTENTS PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Unaudited Consolidated Financial Statements F-1 Consolidated Balance Sheets as of June 30, 2007 and December 31, 2006 F-1 Consolidated Statements of Operations for the three months and six months ended June 30, 2007 and 2006 F-2 Consolidated Statement of Stockholders’ Deficit for the six months ended June 30, 2007 F-3 Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006 F-4 Notes to Consolidated Financial Statements F-5 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS I-1 ITEM 3. CONTROLS AND PROCEDURES I-6 PART II.OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS II-1 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS II-1 ITEM5. OTHER INFORMATION II-1 ITEM 6. EXHIBITS II-1 SIGNATURES II-2 CERTIFICATIONS II-3 Table of Contents ITEM 1. FINANCIAL STATEMENTS BLUEGATE CORPORATION CONSOLIDATED BALANCE SHEETS UNAUDITED June 30, December 31, 2007 2006 ASSETS Current assets: Cash and cash equivalents $ 19,378 $ 256,121 Accounts receivable, net 459,387 280,353 Inventory - 15,652 Prepaid expenses and other 18,902 33,295 Total current assets 497,667 585,421 Property and equipment, net 89,853 92,033 Intangibles, net 11,561 12,301 Total assets $ 599,081 $ 689,755 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ 403,860 $ 256,567 Accounts payable to related party 111,525 40,000 Accrued liabilities 136,960 85,626 Notes payable 327,800 12,800 Notes payable to related parties 172,857 122,174 Bank line of credit payable 44,723 44,590 Deferred revenue 669,179 1,189,236 Total current liabilities 1,866,904 1,750,993 Commitments and contingencies Stockholders’ deficit: Undesignated preferred stock, $.001 par value, 9,999,952 shares authorized, none issued and outstanding Series C Convertible Non-RedeemablePreferred stock, $.001 par value, 48 shares authorized, 48 and -0- shares issued and outstanding at June 30, 2007 and December 31, 2006, respectively; $12,500 per share liquidation preference ($600,000 aggregate liquidation preference at June 30, 2007) - - Common stock, $.001 par value, 50,000,000 shares authorized, 13,688,669 and 12,130,311 shares issued and outstanding atJune 30, 2007 and December 31, 2006, respectively 13,689 12,130 Additional paid-in capital 23,082,255 19,627,159 Subscription receivable (500,000 ) - Accumulated deficit (23,863,767 ) (20,700,527 ) Total stockholders’ deficit (1,267,823 ) (1,061,238 ) Total liabilities and stockholders’ deficit $ 599,081 $ 689,755 See accompanying notes to consolidated financial statements F-1 Table of Contents BLUEGATE CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS UNAUDITED Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Service revenue $ 1,807,255 $ 814,846 $ 3,168,322 $ 1,750,495 Cost of services 1,009,975 344,151 1,743,487 766,891 Gross profit 797,280 470,695 1,424,835 983,604 Selling, general and administrative expenses 413,685 393,870 1,281,144 871,769 Compensation expense 1,462,358 1,236,168 3,259,483 2,024,542 Loss from operations (1,078,763 ) (1,159,343 ) (3,115,792 ) (1,912,707 ) Interest expense (8,337 ) (217,863 ) (47,514 ) (481,248 ) Other income 66 3,369 66 7,582 Net loss (1,087,034 ) (1,373,837 ) (3,163,240 ) (2,386,373 ) Deemed dividend on preferred stock (600,000 ) - (600,000 ) - Net loss attributable to common shareholders $ (1,687,034 ) $ (1,373,837 ) $ (3,763,240 ) $ (2,386,373 ) Net loss attributable to common shareholders per common share - basic and diluted $ (0.12 ) $ (0.17 ) $ (0.29 ) $ (0.32 ) Basic and diluted weighted average shares outstanding 13,650,035 8,226,115 13,181,331 7,561,039 See accompanying notes to consolidated financial statements F-2 Table of Contents BLUEGATE CORPORATION CONSOLIDATED STATEMENTS OF STOCKHOLDERS' DEFICIT SIX MONTHS ENDED JUNE 30, 2007 UNAUDITED ADDITIONAL COMMON STOCK PREFERRED STOCK PAID-IN SUBSCRIPTION ACCUMULATED SHARES CAPITAL SHARES CAPITAL CAPITAL RECEIVABLE DEFICIT TOTAL Balance at December 31, 2006 12,130,311 $ 12,130 - $ - $ 19,627,159 $ - $ (20,700,527 ) $ (1,061,238 ) Issuance of common stock and warrants for cash 800,000 800 399,200 400,000 Issuance of common stock for employee compensation 150,000 150 142,350 142,500 Issuance of common stock for outside services 421,773 422 329,103 329,525 Issuance of preferred stock and common stock warrants for cash 48 - 600,000 (500,000 ) 100,000 Beneficial conversion feature embedded in preferred stock 600,000 600,000 Deemed dividend on preferred stock (600,000 ) (600,000 ) Common stock options issued for employee services 1,767,530 1,767,530 Issuance of common stock for delay in filing a registration statement 36,585 37 29,213 29,250 Issuance of common stock and warrants for: - - accounts payable 30,000 30 14,970 15,000 - services 120,000 120 172,730 172,850 Net loss (3,163,240 ) (3,163,240 ) Balance at June 30, 2007 13,688,669 $ 13,689 48 $ - $ 23,082,255 $ (500,000 ) $ (23,863,767 ) $ (1,267,823 ) See accompanying notes to consolidated financial statements F-3 Table of Contents BLUEGATE CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS UNAUDITED Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Net loss $ (3,163,240 ) $ (2,386,373 ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of debt discount - 242,316 Depreciation and amortization 32,019 42,959 Common stock and warrants issued for registration rights extension - 350,743 Common stock issued for services 329,525 84,220 Common stock options issued for services 1,767,530 - Issuance of common stock for delay in filing a registration statement 29,250 - Common stock warrants issued for extension of note repayment - 177,735 Impairment of subscription receivable - 15,007 Common stock issued for compensation 142,500 - Common stock and warrants issued for services 172,850 570,927 Changes in operating assets and liabilities: Accounts receivable (179,034 ) 58,865 Prepaid expenses and other current assets 30,045 (3,041 ) Accounts payable and accrued liabilities 213,627 (21,029 ) Accounts payable to related party 71,525 - Deferred revenue (520,055 ) (15,959 ) Net cash used in operating activities (1,073,458 ) (883,630 ) Cash flows from investing activities: Payment received on note receivable - 32,000 Purchase of property and equipment (29,101 ) (8,978 ) Net cash (used in) provided by investing activities (29,101 ) 23,022 Cash flows from financing activities: Change in bank overdraft - 35,177 Proceeds from related party short term debt 428,934 730,330 Payments on related party short term debt (378,250 ) (331,611 ) Net change in bank line of credit 132 45,507 Proceeds from note payable from individual 315,000 - Common stock and warrants issued for cash 400,000 375,000 Preferred stock and common stock warrants issued for cash 100,000 - Net cash provided by financing activities 865,816 854,403 Net (decrease) in cash and cash equivalents (236,743 ) (6,205 ) Cash and cash equivalents at beginning of period 256,121 27,791 Cash and cash equivalents at end of period $ 19,378 $ 21,586 Non Cash Transactions: Deemed dividend from beneficial conversion feature on preferred stock $ 600,000 $ - Subscription receivable 500,000 - Issuance of common stock and warrants for conversion of accounts payable 15,000 - Conversion of preferred stock for common stock - 1,419 Supplemental information: Cash paid for interest 47,514 40,228 See accompanying notes to consolidated financial statements F-4 Table of Contents BLUEGATE CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS UNAUDITED 1. BASIS OF PRESENTATION The accompanying unaudited interim financial statements of Bluegate Corporation, have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in Bluegate's Annual Report filed with the SEC on Form 10-KSB.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the financial statements which substantially duplicate the disclosure contained in the audited financial statements for fiscal 2006 as reported in the Form 10-KSB have been omitted. EMBEDDED CONVERSION FEATURES Bluegate evaluates embedded conversion features within convertible debt and convertible preferred stock under paragraph 12 of SFAS 133 and EITF 00-19 to determine whether the embedded conversion feature should be bifurcated from the host instrument and accounted for as a derivative at fair value with changes infair value recorded in earnings.If the conversion feature does not require derivative treatment under SFAS 133 and EITF 00-19, the instrument is evaluated under EITF 98-5 and EITF 00-27 for consideration of any beneficial conversion feature. RECLASSIFICATIONS We have reclassified certain prior-year amounts to conform to the current year’s presentation. 2. GOING CONCERN CONSIDERATIONS During the six months ended June 30, 2007 and 2006, Bluegate has been unable to generate cash flows sufficient to support its operations and has been dependent on debt and equity raised from qualified individual investors. In addition to negative cash flow from operations, Bluegate has experienced recurring net losses, and has a negative working capital and shareholders’ deficit. These factors raise substantial doubt about Bluegate’s ability to continue as a going concern. The consolidated financial statements do not include any adjustments that might be necessary if Bluegate is unable to continue as a going concern. 3. NOTES PAYABLE Notes payable at June 30, 2007 and December 31, 2006 are summarized below: 6/30/2007 12/31/2006 Secured note payable: On March 8, 2007, we borrowed $315,000 and issued a note payable secured by Bluegate’s accounts receivable. The $315,000 note plus $31,500 was due on May 15, 2007 and the $31,500 was recorded as interest expense for the quarter ending March 31, 2007. On May 15, 2007 we paid the $31,500 and extended the payment of the $315,000 plus an additional $4,025 interest amount until June 30, 2007. The $4,025 was recorded as interest expense for the quarter ending June 30, 2007. On July 2, 2007 the note and accrued interest totaling $319,025 was paid in full. $ 315,000 $ - Unsecured notes payable: 10% note payable due upon demand 12,800 12,800 $ 327,800 $ 12,800 Unsecured notes payable to related parties: During 2006, the Company entered into a line of credit agreement with each of two related parties, Manfred Sternberg, Chief Strategy Officer and William Koehler, President and COO, for Bluegate to borrow up to $500,000 each. During the six months ended June 30, 2007, we borrowed $428,934 from related parties, with interest rates ranging from 7.35% to 29.99% on their underlying credit cards. During the same period, we made payments of $378,250 on related party notes. Notes payable to William Koehler due on demand $ 51,470 $ 41,910 Notes payable to Manfred Sternberg due on demand 121,387 80,264 $ 172,857 $ 122,174 Unsecured bank line of credit: The Company has a bank line of credit to borrow up to $50,000. As of June 30, 2007, the Company had an outstanding payable balance of $44,723 and an available balance to borrow of $5,277. The interest rate was 11% as of June 30, 2007. In July 2007, the line of credit balance and accrued interest totaling $44,723 was paid in full. $ 44,723 $ 44,590 F-5 Table of Contents 4. EQUITY TRANSACTIONS During the six months ended June 30, 2007, Bluegate completed the following equity transactions: PREFERRED STOCK: In June 2007 Bluegate's board of directors approved the issuance of 48 shares of Series C voting convertible non-redeemable preferred stock with a par value of $0.001 per share and a liquidation value of $12,500 per share. Each share of Series C convertible preferred stock may be converted, at the option of the shareholder, into 25,000 shares of common stock or a total of 1,200,000 shares of common stock. Each share of preferred stock has 15 times the number of votes its conversion-equivalent number of shares of common stock, or 375,000 votes per share of preferred stock. The 48 shares of preferred stock will have an aggregate of 18 million votes. Effective June 28, 2007, we sold 8 shares of Series C preferred stock for $100,000 in cash to SAI Corporation ("SAI"), a corporation controlled by Stephen Sperco ("Sperco"). We also granted to SAI warrants to purchase up to 1,000,000 shares of our common stock at an exercise price of $0.17 per share expiring in June 2012. On the same day we sold 40 shares of Series C preferred stock for $500,000 in cash to Sperco. We also granted to Sperco warrants to purchase up to 5,000,000 shares of our common stock at an exercise price of $0.17 per share expiring in June 2012. Mr. Sperco is our CEO and a director. Based upon the $600,000 investment in Series C preferred stock, we allocated the relative fair value of $100,000 to preferred stock and $500,000 to the warrants. In accordance with EITF 00-27, Application of Issue No. 98-5 Accounting for Convertible Securities with Beneficial Conversion Features or Contingently Adjustable Conversion Ratios, which provides guidance on the calculation of a beneficial conversion feature on a convertible instrument, Bluegate has determined that the Series C shares issued had an aggregate beneficial conversion feature of $600,000 as of the date of issuance. Bluegate recorded this beneficial conversion feature as a deemed dividend upon issuance. Bluegate analyzed the conversion feature associated with the preferred stock for derivative accounting consideration under SFAS No. 133 Accounting for Derivative Instruments and Hedging Activities and EITF 00-19 Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company's Own Stock. Bluegate determined the conversion feature met the criteria for classification in equityand did not require derivative treatment under SFAS 133 and EITF 00-19. The warrants issued in this transaction are subject to a registration rights agreement which requires Bluegate to register the underlying shares by September 28, 2007 or pay liquidated damages of 1.5% of the purchase price of the investment each month the shares are not registered. As of June 30, 2007 there is no liability related to the registration rights agreements. As of June 30, 2007 if the shares remain unregistered for the remainder of the months applicable to these investments, Bluegate may be required pay total liquidated damages of $189,000 in the form of common stock. As a result of this transaction, net operating losses accumulated up through the change in control will be limited by Internal Revenue Code Section 382 due to the change in control. COMMON STOCK: Issuance of common stock and warrants for cash: (1) During the quarter ended March 31, 2007, we issued 800,000 shares of common stock, warrants for 800,000 shares of our common stock at an exercise price of $0.75 per share and warrants for 400,000 shares of our common stock at an exercise price of $1.00 per share, for $400,000 in connection with a private placement of our securities. The relative fair value of the stock and warrants in these transactions were $108,576 and $291,424, respectively. The warrants issued in the transactions recorded in the period from July 1, 2006 through March 31, 2007 are subject to a registration rights agreement which required Bluegate to register the underlying shares by June 30, 2007 or pay liquidated damages of 1.5% of the purchase price of the investment each month the shares are not registered. As of June 30, 2007 there is no liability related to the registration rights agreements recorded in the period July 1, 2006 through March 31, 2007. As of June 30, 2007 if the shares remain unregistered for the remainder of the months applicable to these investments, Bluegate may be required pay total liquidated damages of $464,655 in the form of common stock. Issuance of common stock for compensation: (2) In January 2007, we issued 150,000 shares of common stock to an employee for compensation. The common stock had a market value of $142,500 based on the closing price of the stock on the date of grant. We expensed $142,500 in quarter ending March 31, 2007 related to this transaction. Issuance of common stock for services: (3) In January 2007, we issued 300,000 shares of common stock to a consultant for services rendered. The common stock had a market value of $225,000 based on the closing price of the stock on the date of grant. We expensed $225,000 in the quarter ending March 31, 2007 related to this transaction. (4) In February and March 2007, we issued 21,773 shares of common stock valued at $19,525 based on the closing price of the stock on the date of grant as payment to a consultant and two vendors for services rendered. We expensed $19,525 in the quarter ending March 31, 2007 related to this transaction. F-6 Table of Contents (5) In March 2007, we issued 100,000 shares of common stock to a consultant for services rendered. The common stock had a market value of $85,000 based on the closing price of the stock on the date of grant. We expensed $85,000 in quarter ending March 31, 2007 related to this transaction. Issuance of common stock for delay in filing a registration statement: (6) The warrants issued in the transactions recorded in the period January 1, 2006 through June 30, 2006 are subject to registration rights agreements which required Bluegate to register the underlying shares by November 30, 2006 or pay liquidated damages of 1.5% of the purchase price of the investment each month the shares are not registered.In May 2007, we paid liquidated damages of $29,250 ($325,000 investment x 1.5% x 6 months) by issuing 36,585 restricted shares of common stock covering the period from December 1, 2006 through May 31, 2007 as consideration for the delay in filing the registration statement beyond the November 30, 2006 date. As of June 30, 2007 the liability related to the registration rights agreements covering the period from January 1, 2006 through June 30, 2006 was $4,875 ($325,000 x 1.5% x 1 month)and recorded in these financial statements. As of June 30, 2007 if the shares remain unregistered for the remainder of the months applicable to these investments, Bluegate may be required pay total liquidated damages of $44,250 in the form of common stock. Issuance of common stock and warrants for services and accounts payable: (7) In February 2007, we issued 90,000 shares of our common stock, warrants to purchase 90,000 shares of our common stock at an exercise price of $0.75 per share and warrants to purchase 45,000 shares of our common stock at an exercise price of $1.00 per share. The fair value of the shares and warrants issued was $146,145 based upon the closing price of the stock on the date of grant and the Black-Scholes valuation of the warrants. $15,000 of common stock and warrants was issued to settle prior year accounts payable and $131,145 was expensed in the current year. The warrants vest immediately and expire in February 2012. (8) In May 2007, we issued 60,000 shares of our common stock, warrants to purchase 60,000 shares of our common stock at an exercise price of $0.75 per share and warrants to purchase 30,000 shares of our common stock at an exercise price of $1.00 per share. The fair value of the shares and warrants issued was $41,705 based upon the closing price of the stock on the date of grant and the Black-Scholes valuation of the warrants. The warrants vest immediately and expire in May 2012. Stock options issued for services: (9) During the six months ended June 30, 2007, Bluegate expensed $1,505,821 related to previously issued stock options that vested during the period. (10) The following table summarizes stock options issued to employees during the six months ended June 30, 2007: Exercise Market Expiration Vesting 2007 Options Price Value Date Period Expense 50,000 $ 0.80 $ 35,858 1/15/2012 Through 12/08 $ 8,964 75,000 0.75 50,426 2/2/2012 Through 1/08 21,010 100,000 0.75 67,234 2/5/2012 Immediately 67,234 50,000 0.86 38,548 2/19/2012 Immediately 38,548 50,000 0.82 36,755 3/19/2012 Immediately 36,755 50,000 0.80 35,858 4/16/2012 Through 1/08 10,758 150,000 0.50 67,234 6/25/2012 Immediately 67,234 25,000 0.50 11,206 6/29/2012 Immediately 11,206 550,000 $ 343,119 $ 261,709 Bluegate used the Black-Scholes option pricing model to value stock options and warrants using the following assumptions: number of options as set forth in the option agreements; no expected dividend yield; expected volatility of 202%; risk-free interest rates of 5.0%; and the average of the option terms as set forth in the options agreements. 5. SUBSEQUENT EVENT In July 2007, we issued 600,000 shares of common stock and warrants for 1,500,000 shares of our common stock at an exercise price of $0.17 per share for $300,000 in connection with a private sale of our securities to two officers of Bluegate, Manfred Sternberg, Chief Strategy Officer and William Koehler, President and COO and one other investor. The fair value of the warrants was $553,805 on the date of issuance. Because the warrants were granted to related parties and the exercise price on the grant date was below the market price of our stock, we expensed $553,805 in July 2007 related to these transactions. F-7 Table of Contents ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS FORWARD LOOKING STATEMENT This Management's Discussion and Analysis of Financial Condition and Results of Operationsas of June 30, 2007 and for the six months then ended, should be read in conjunctionwith theaudited financial statements and notes thereto set forth in our annual report on Form 10-KSB for 2006. Certain statements contained in this report, including, without limitation, statementscontaining the words, "likely", "forecast", "project", "believe", "anticipate", "expect", andother words of similar meaning, constitute "forward-looking statements" within the meaning ofSection 27A of the Securities Act of 1933, as amended, and Section 21E of the SecuritiesExchange Act of 1934, as amended. Such forward-looking statements involve known and unknownrisks, uncertainties and other factors which may cause our actual results, performance orachievements to be materially different from any future results, performance, or achievementsexpressed or implied by such forward-looking statements. Given these uncertainties, readers arecautioned not to place undue reliance on such factors or to announce publicly the results ofany revision of the forward-looking statements contained or incorporated by reference herein to reflect future events or developments. In addition to the forward-looking statements containedin this Form 10-QSB, the following forward-looking factors could cause our future results todiffer materially from our forward-looking statements: competition, capital resources, creditresources, funding, government compliance and market acceptance of our products and services. ABOUT US Bluegate provides the nation's only Medical Grade Network® that allows hospitals and physicians to achieve physician and clinical integration by communicating in a secure private environment, improving patient care. As a leader in the healthcare industry of outsourced IT solutions and remote management services, Bluegate provides hospitals and physicians with a single source solution for all clinical integration and IT needs. Additionally Bluegate provides IT consulting through its professional services division and HIPAA-compliant, turnkey managed security services and interoperability solutions across its Medical Grade Network® for hospitals, physicians and other healthcare facilities. CONSULTING PRACTICE Health care institutions have very unique requirements not found in a typicalcommercial environment. Our consulting practice works with medium to largemedical facilities and systems on evaluation, procurement and implementation ofvoice, data, video, infrastructure and applications for the health careenvironment. Our applications group also performs specific applications development, enhancement, coding and integration work for these projects whenrequested by our customers. OUTSOURCING Our outsourcing offering includes help desk support and break-fix arrangementsas well as acquisition and special financing of equipment and services. It alsocan include provisions for technology refresh, change management and level ofservice agreements. Our target market for such services consists ofprivate-practice physicians whose office staffs typically lack the in-housetechnical expertise to support mission-critical computer systems and associatedhardware. In many cases, these private-practice physicians are affiliated withour larger medical facility clients, creating a logical foundation for Bluegateto establish and maintain long-term business relationships. SYSTEMS INTEGRATION AND MANAGED SECURITY SOLUTIONS Our systems integration and managed security group enables secure,HIPAA-compliant data communication between hospitals, medical facilities andphysician practices from all locations via our Bluegate Medical GradeNetwork® - ultimately enhancing patient care.
